Citation Nr: 0414303	
Decision Date: 06/03/04    Archive Date: 06/10/04

DOCKET NO.  00-04 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for skin cancer, to include 
as secondary to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	L.C. FICHERA, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 


INTRODUCTION

The veteran performed active military duty from August 1941 
to March 1949.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.

In May 1988, the veteran filed an original claim for service 
connection for skin cancer, to include as secondary to 
radiation exposure.  The RO denied this claim in a February 
1991 rating decision, which was based in part on a finding 
that the veteran had not been exposed to radiation in 
service.  In a statement to the RO, dated in February 1991, 
the veteran, by and through his service representative, 
contested the denial of the claim for service connection and 
argued that the evidence of record did support a finding of 
in-service radiation exposure.  As reflected by the record, 
the RO did not construe this statement as a notice of 
disagreement with the February 1991 rating decision.

The record discloses that the RO re-adjudicated the veteran's 
claim of ionized radiation, with the assistance of an 
attorney, pursuant to an order of the United States District 
Court for the Northern District of California in a lawsuit 
filed by the National Association of Radiation Survivors 
against VA.  In April and July 1993 rating decisions, the RO 
confirmed the February 1991 denial of service connection for 
skin cancer.  However, based on the ruling of the United 
States Court of Appeals for the Ninth Circuit, which reversed 
the decision of the District Court, the RO notified the 
veteran and his attorney that it intended to take no further 
action to re-adjudicate the veteran's radiation claim unless 
new and material evidence was received in support of that 
claim.

By a separate rating decision of January 1996, the RO 
declined to reopen the claim of service connection for skin 
cancer, based on the finding that new and material evidence 
had not been received, and the veteran contested that 
determination.  The RO furnished the veteran a statement of 
the case in January 1996, which addressed the requirements to 
reopen a previously denied claim, and included the governing 
laws and regulations pertaining to the finality of RO 
decisions.  The veteran, by and through his attorney, filed a 
substantive appeal in March 1996.  In May 1997, a RO hearing 
officer reopened the claim of service connection for skin 
cancer.  In January 1999, the RO considered the claim on the 
merits and denied service connection for skin cancer, to 
include as secondary to radiation exposure.  The veteran 
again expressed his disagreement with the adverse 
determination.  In January 2000, the RO furnished the veteran 
a statement of the case, which addressed the governing laws 
and regulations applicable to the merits of the claim for 
service connection for skin cancer.

Given the procedural circumstances in this case, the Board 
construes the February 1991 statement as a valid notice of 
disagreement with the February 1991 rating decision.  See 
Gallegos v. Gober, 14 Vet. App. 50, 54 (2000).  As such, the 
Board determines that the veteran initiated and perfected his 
appeal in a timely manner, as regards to the RO's initial 
denial of the skin cancer claim in February 1991, thereby 
requiring that the Board review the claim for service 
connection for skin cancer, to include as secondary to 
radiation exposure, on a de novo basis.  See 38 U.S.C.A. 
§ 7105(a)-(d) (West 2002); 38 C.F.R. § 3.160(c) (2003); cf. 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Additionally, in March 1996 and throughout the claims file, 
the veteran's attorney argues that there was clear and 
unmistakable error (CUE) in past rating decisions, which 
denied service connection for skin cancer.  However, as 
discussed above, the veteran has perfected a timely 
administrative appeal of the February 1991 rating decision, 
with respect to the skin cancer claim.  In doing so, the 
original claim filed in May 1988 was placed in appellate 
status by a jurisdiction conferring notice of disagreement, 
which extends to all subsequent RO adjudications on this same 
claim until it is finally resolved by the Board in this 
appeal.  See Hamilton v. Brown, 4 Vet. App. 528, 538 (1993).  
Thus, in light of the appellate status of the February 1991 
rating decision as well as those issued subsequently, there 
is no final RO decision on the claim for service connection 
for skin cancer that can be subject to a CUE attack.  See 38 
C.F.R. § 3.105(a) (2003) (a claim for CUE refers to an error 
that has been made in a final rating decision); Norris v. 
West, 12 Vet. App. 413, 419 (1999) (holding that absent a 
final decision on a particular claim, the question of review 
of a CUE claim is not involved in the disposition of this 
appeal).

Accordingly, the Board's appellate review will be limited to 
the issue listed on the cover page.

In an October 2001 decision, the Board denied service 
connection for skin cancer, to include as secondary to 
exposure to ionizing radiation.  Thereafter, the veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims [hereinafter Court].  By Order 
dated in December 2003, the Court vacated the Board's 
decision and remanded the appeal to the Board for re-
adjudication consistent with the Order.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
and his representative if further action is required on his 
part. 
 

REMAND

The Court Order provides that the Secretary consider the 
effect of a May 2003 report by the National Research Council 
of the National Academies.  A Review of the Dose 
Reconstruction Program of the Defense Threat Reduction Agency 
(2003) [hereinafter NRC Report].  In particular, in light of 
the veteran's assertion that the Defense Special Weapons 
Agency report incorrectly assumed that he had spent five 
minutes near each of four drone ships, the Order provides 
that the Secretary take particular note of the NRC Report's 
notation that, in certain cases, there was inadequate follow-
up with other participants who might have been able to 
clarify scenario assumptions.  

Additionally, the Court Order provides that the Secretary 
ensure that the Under Secretary for Benefits consults the 
factors in 38 C.F.R. § 3.311(e) (2003) as point of reference 
when making recommendations to the RO, and that the Under 
Secretary provides adequate rationale for a conclusion that 
there is no reasonable possibility that the veteran's cancer 
was caused by his in-service exposure.  In this regard, the 
Court points out that the letter requesting an opinion from 
the Under Secretary of Health fails to mention that Dr. 
Schmelzer considered the veteran's skin type to be a factor 
in his conclusion that the veteran's exposure played a 
causation role in the development of his skin cancer.  
Moreover, the Court reminds the Secretary to provide an 
adequate statement of reasons or bases for all decisions.  
Lastly, the Order provides that the Secretary ensure 
compliance with the Veterans Claims Assistance Act of 2000.  
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
[hereinafter VCAA].  

After a review of the record, the Board finds that the 
requirements of the VCAA have not been satisfied with respect 
to the issue on appeal.  Essentially, the VCAA and the 
implementing regulations eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim if there is a reasonable 
possibility that such assistance would aid in substantiating 
the claim.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003).  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
Id.

With respect to the issue of entitlement to service 
connection for skin cancer, to include as secondary to 
exposure to ionizing radiation, the RO should issue to the 
veteran and his representative a letter that complies with 
the notification requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  See Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d. 1339 (Fed. Cir. 2003).  

Moreover, in April 2004, the Board received additional 
argument from the veteran's representative along with a 
request to have the case remanded to the agency of original 
jurisdiction (AOJ) for review.  Thus, the claim must be 
remanded to the RO for consideration of the additional 
argument submitted directly to the Board.  Id.  

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
implementing regulations.  Hence, in addition to the actions 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to re-adjudicating the veteran's claim.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  With respect to the issue of 
entitlement to service connection for 
skin cancer, to include as secondary to 
exposure to ionizing radiation, the RO 
should send the veteran and his 
representative a letter that complies 
with the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Among other things, the 
letter should explain what, if any, 
information and medical or lay evidence 
not previously provided to VA is 
necessary to substantiate his claim.  The 
letter should indicate which portion of 
the information and evidence, if any, is 
to be provided by the veteran and which 
portion, if any, of the evidence VA will 
attempt to obtain on his behalf.  The 
letter should also request that the 
veteran provide any evidence in his 
possession that pertains to his claim.

2.  After all necessary evidentiary 
development has been completed, including 
a current VA examination if appropriate, 
the RO should re-adjudicate the issue of 
entitlement to service connection for 
skin cancer, to include as secondary to 
exposure to ionizing radiation.  This 
review should consider the mandates of 
the Court Order, to include consideration 
of the May 2003 NRC Report, particularly 
the notation that, in certain cases, 
there was inadequate follow-up with other 
participants who might have been able to 
clarify scenario assumptions.  The RO 
should also ensure that the Under 
Secretary for Benefits has consulted the 
factors in 38 C.F.R. § 3.311(e), provided 
adequate rationales for all conclusions, 
and has provided an adequate statement of 
reasons or bases for all decisions.  In 
particular, the Under Secretary is asked 
to address Dr. Schmelzer's consideration 
of the veteran's skin type as a factor in 
his conclusion that the veteran's 
exposure played a causation role in the 
development of his skin cancer.

3.  If such determination remains 
unfavorable, the veteran and his 
representative should be furnished a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
2002) that summarizes the pertinent 
evidence and reflects the reasons and 
bases for the decision reached.  The 
veteran and his representative should be 
afforded an appropriate opportunity for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




